Name: Council Decision (EU) 2018/1502 of 8 October 2018 appointing a member and an alternate member, proposed by the Kingdom of Spain, of the Committee of the Regions
 Type: Decision
 Subject Matter: EU institutions and European civil service;  Europe
 Date Published: 2018-10-10

 10.10.2018 EN Official Journal of the European Union L 254/7 COUNCIL DECISION (EU) 2018/1502 of 8 October 2018 appointing a member and an alternate member, proposed by the Kingdom of Spain, of the Committee of the Regions THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 305 thereof, Having regard to the proposal of the Spanish Government, Whereas: (1) On 26 January 2015, 5 February 2015 and 23 June 2015, the Council adopted Decisions (EU) 2015/116 (1), (EU) 2015/190 (2) and (EU) 2015/994 (3) appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020. On 18 July 2016, by Council Decision (EU) 2016/1203 (4), Mr Francesc HOMS i MOLIST was replaced by Mr Jordi SOLÃ  i FERRANDO as a member and Mr Roger ALBINYANA i SAIGÃ  was replaced by Mr Amadeu ALTAFAJ i TARDIO as an alternate member. On 27 March 2017, by Council Decision (EU) 2017/602 (5), Mr Jordi SOLÃ  i FERRANDO was replaced by Ms Maria BADIA i CUTCHET as a member. (2) A member's seat on the Committee of the Regions has become vacant following the end of the term of office of Ms Maria BADIA i CUTCHET. (3) An alternate member's seat on the Committee of the Regions has become vacant following the end of the term of office of Mr Amadeu ALTAFAJ i TARDIO, HAS ADOPTED THIS DECISION: Article 1 The following are hereby appointed to the Committee of the Regions for the remainder of the current term of office, which runs until 25 January 2020: (a) as a member:  Mr Ernest MARAGALL i MIRA, Consejero de Asuntos Exteriores, Relaciones Institucionales y Transparencia de la Comunidad AutÃ ³noma de CataluÃ ±a; (b) as an alternate member:  Ms NatÃ lia MAS GUIX, Secretaria de Asuntos Exteriores y de la UniÃ ³n Europea de la Comunidad AutÃ ³noma de CataluÃ ±a. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 8 October 2018. For the Council The President J. BOGNER-STRAUSS (1) Council Decision (EU) 2015/116 of 26 January 2015 appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020 (OJ L 20, 27.1.2015, p. 42). (2) Council Decision (EU) 2015/190 of 5 February 2015 appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020 (OJ L 31, 7.2.2015, p. 25). (3) Council Decision (EU) 2015/994 of 23 June 2015 appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020 (OJ L 159, 25.6.2015, p. 70). (4) Council Decision (EU) 2016/1203 of 18 July 2016 appointing a member and an alternate member, proposed by the Kingdom of Spain, of the Committee of the Regions (OJ L 198, 23.7.2016, p. 44). (5) Council Decision (EU) 2017/602 of 27 March 2017 appointing a member, proposed by the Kingdom of Spain, of the Committee of the Regions (OJ L 82, 29.3.2017, p. 8).